DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 975414 to Ritamäki et al. (Ritamäki).
Regarding claim 1, Ritamäki teaches label 1 comprising a transponder comprising: a first section (see annotated figure below) comprising at least a first and a second portions that are positioned adjacent one another and that are in the form of a laminate construction comprising a card stock along a top surface and an adhesive layer disposed beneath the top surface (column 3, lines 26-31), wherein an RFID  device 6 is disposed within one of the first or second portion for formation of the first 
a second section (see annotated figure below) comprising at least one portion disposed adjacent the first section along any one or more edges 5 of the first section in the form of a laminate construction and comprising a card stock (column 2, lines 55-58) along a top surface of the second section and an adhesive layer (column 3, lines 26-31) disposed along an underside surface of the second section card stock, wherein the second section is separable from the first section along a line (the fold line can be provided with perforations, cuts or scores, column 2, lines 65-67) and is separately attachable as an adhesive label; 
wherein both the first and second construction sections and include a common release liner 10 (column 3, liens 6-9) that is removably adhered to the adhesive layer.
[AltContent: ][AltContent: arrow][AltContent: textbox (2nd portion)][AltContent: arrow][AltContent: textbox (1st portion)][AltContent: textbox (2nd Section)][AltContent: textbox (1st Section)][AltContent: ]
    PNG
    media_image1.png
    227
    240
    media_image1.png
    Greyscale


	Regarding claim 3, Ritamäki teaches the first and second sections are positioned adjacent to one another, and are separated from one another along a separating line 3  
Regarding claim 4, Ritamäki teaches the first section forms an RFID dry tag by removing the first and second portions from the release liner 10 and folding the first and second portions onto one another so that the adhesive layer and RFID component are interposed between the first and second portions. (See figure 1b).
Regarding claim 6, Ritamäki teaches the second section forms an adhesive label by removing the second section from the release liner 10.
Regarding claim 8, Ritamäki teaches printed indicia on the card stock of one or both of the first and second sections, wherein at least a portion of the printed indicia corresponds with information related to an article of merchandise to be labeled and/or information related to the an RFID element. (Column 1, lines 59-61)
Regarding claim 9, Ritamäki teaches label 1 comprising a transponder comprising:  a first label section comprising an RFID device 6; and a second label section positioned adjacent the first label section; wherein the first and second label sections each have a laminate construction that comprises a card stock top surface, an adhesive layer underneath the top surface, and a common liner 10 adhered to the adhesive layer, wherein one or both of the first and second label sections include printed indicia (column 1, lines 59-61), and wherein the second label section does not include an RFID device, and wherein the first label section and the second label section when separated from one another are configured be applied as at least two individual labels including a combination of a RFID dry tag and a non RFID adhesive label or as a 
Regarding claim 10, Ritamäki inherently teaches upon removal of the first label section from the common liner, the first label section is applied as the RFID adhesive label.
Regarding claim 11, Ritamäki inherently teaches upon removal of the second label section from the common liner, the second label section is applied as the non RFID adhesive label.
Regarding claim 12, Ritamäki teaches the first label section comprises a fold line 3 separating a first and second portions, wherein one of the first and second portions includes the RFID device 6.
Regarding claim 13, Ritamäki teaches upon removal of the first label section from the common liner and folding the first and second portions onto one another, the RFID dry tag is formed.
Regarding claim 15, Ritamäki teaches printed indicia on or both of the first and second label sections (column 1, lines 59-61), wherein at least a portion of the printed indicia corresponds with information related to an article of merchandise to be labeled and/or information related to the an RFID element.
Claims 1, 3, 4, 6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9251725 to Raynaud.
Regarding claim 1, Raynaud teaches system of tagging label comprising: a first section comprising at least a first portion 2 and a second portion 3 that are positioned adjacent one another and that are in the form of a laminate construction comprising a 
a second section 22 comprising at least one portion disposed adjacent the first section 2 along edge 24 of the first section 2 in the form of a laminate construction and comprising a card stock along a top surface of the second section and an adhesive layer (coating, column 3, lines 7-11) disposed along an underside surface of the second section card stock, wherein the second section 22 is separable from the first section along a line 24 and is separately attachable as an adhesive label (column 4, lines 53-57); 
wherein both the first section 2,3 and second sections 22 and include a common release liner 35 that is removably adhered to the adhesive layer.

    PNG
    media_image2.png
    200
    497
    media_image2.png
    Greyscale

Regarding claim 3, Raynaud teaches the first section 2, 3 and second section 22 are positioned adjacent to one another, and are separated from one another along a separating line 24 by cut or perforations. 

    PNG
    media_image3.png
    213
    505
    media_image3.png
    Greyscale

Regarding claim 4, Raynaud teaches the first section 2,2 forms an RFID dry tag by removing the first 2,3 and second 22 portions from the release liner 34 and folding the first portion 2 and second portion 3 onto one another so that the adhesive layer and RFID component 28 are interposed between the first and second portions. (See figures 1 and 5).
Regarding claim 6, Raynaud teaches the second section 22 forms an adhesive label by removing the second section 22 from the release liner 35
Regarding claim 8, Raynaud teaches printed indicia on the card stock of one or both of the first and second sections, wherein at least a portion of the printed indicia corresponds with information related to an article of merchandise to be labeled and/or information related to the an RFID element. (Column 1, lines 53-63)
Regarding claim 9, Raynaud teaches system of tagging label comprising: comprising:  a first label section 2,3 comprising an RFID device 28; and a second label section 22 positioned adjacent the first label section; wherein the first and second label sections each have a laminate construction that comprises a card stock top surface, an adhesive layer underneath the top surface, and a common liner 35 adhered to the adhesive layer, wherein one or both of the first and second label sections include printed indicia (column 1, lines 53-63), and wherein the second label section 22 does 
Regarding claim 10, Raynaud inherently teaches upon removal of the first label section 2,3 from the common liner 35, the first label section 2,3 is applied as the RFID adhesive label. (See figures 3 and 5)
Regarding claim 11, Raynaud inherently teaches upon removal of the second label section 22 from the common liner, the second label section is applied as the non RFID adhesive label.
Regarding claim 12, Raynaud teaches the first label section 2,3 comprises a fold line 4 separating a first and second portions, wherein one of the first and second portions includes the RFID device 28.

    PNG
    media_image4.png
    152
    287
    media_image4.png
    Greyscale

Regarding claim 13, Raynaud teaches upon removal of the first label section 2,3 from the common liner 35 and folding the first and second portions onto one another, the RFID dry tag is formed.
Regarding claim 14, Raynaud teaches a hole 7 and 10 so the RFID dry tag is a hang tag, wherein the hole 7 and 10 is formed by an alignment of holes in the first 
Regarding claim 15, Raynaud teaches printed indicia on or both of the first and second label sections (column 1, lines 53-63), wherein at least a portion of the printed indicia corresponds with information related to an article of merchandise to be labeled and/or information related to the an RFID element.
Allowable Subject Matter
Claim 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631